        Case 2:18-cr-00208-RFB-DJA Document 200 Filed 02/11/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org
 7   Attorney for Tianna Christina Cordova
 8
 9                       UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                   Case No. 2:18-cr-00208-RFB-DJA
12
                 Plaintiff,                       STIPULATION TO CONTINUE
13                                                 RESPONSE TO MOTION TO
           v.
14                                                    CORRECT AMENDED
     TIANNA CHRISTINA CORDOVA,                       JUDGMENT DEADLINE
15                                                       (First Request)
                 Defendant.
16
17
18         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
19   Trutanich, United States Attorney, and Jim W. Fang, Assistant United States
20   Attorney, counsel for the United States of America, and Rene L. Valladares,
21   Federal Public Defender, and Margaret W. Lambrose, Assistant Federal Public
22   Defender, counsel for Tianna Christina Cordova, that the response to Motion to
23   Correct Amended Judgment currently due on February 4, 2021, be vacated and
24   continued to a date and time convenient to the Court, but no sooner than one week
25   (7) days.
26
        Case 2:18-cr-00208-RFB-DJA Document 200 Filed 02/11/21 Page 2 of 3




 1         1.       The defendant is not incarcerated and does not object to the
 2   continuance.
 3         2.       The parties agree to the continuance.
 4         3.       The additional time requested herein is not sought for purposes of
 5   delay, but merely to allow counsel for defendant sufficient time within which to be
 6   able to effectively prepare the response.
 7         4.       Additionally, denial of this request for continuance could result in a
 8   miscarriage of justice.
 9         This is the first request to continue the response deadline date filed herein.
10         DATED this 4th day of February, 2021.
11
12    RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
      Federal Public Defender                    United States Attorney
13
14       /s/ Margaret W. Lambrose                   /s/ Jim W. Fang
      By_____________________________            By_____________________________
15
      MARGARET W. LAMBROSE                       JIM W. FANG
16    Assistant Federal Public Defender          Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                 2
       Case 2:18-cr-00208-RFB-DJA Document 200 Filed 02/11/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                  Case No. 2:18-cr-00208-RFB-DJA
 4
                 Plaintiff,                     ORDER
 5
           v.
 6
     TIANNA CHRISTINA CORDOVA,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the response to Motion to Correct
11   Amended Judgment currently due on Thursday, February 4, 2021 be vacated and
12                February 19, 2021
     continued to ________________.
13                    11 day of February, 2021 , nunc pro tunc.
           DATED this ___
14
15
16                                       RICHARD F. BOULWARE, II
                                         UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                            3
